Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/05/2022 has been entered. Claims 1, 3-11, and 14-16 remain pending in the application. Applicant’s amendments to the claims have overcome the 112 rejections previously set forth in the final rejection mailed 11/05/2021. 

Allowable Subject Matter
Claims 1, 3-11, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no proper teaching or combination in the art of an additive manufacturing system comprising a laser configured to emit a laser beam to a build area, and an integrated inspection system comprising a housing configured to allow the laser beam to pass through the housing from a laser inlet to a laser outlet, one or more detectors, and one or more optical elements including a beam splitter configured to pass a laser beam into the build area and split the laser beam into a reference beam and an interrogation beam, such that the interrogation beam passes through to the build area and the reference beam is reflected into the housing, wherein the first beam splitter is the only beam splitter between the laser inlet and outlet.

The closest prior art is Nishino (US-20170266727), which teaches an additive manufacturing an additive manufacturing system comprising a laser configured to emit a laser beam to a build area, and an integrated inspection system comprising a housing configured to allow the laser beam to pass through the housing from a laser inlet to a laser outlet, one or more detectors, and one or more optical elements including a beam splitter configured to pass a laser beam into the build area and split the laser beam into a reference beam and an interrogation beam. However, Nishino does not teach the interrogation beam passes through to the build area and the reference beam is reflected into the housing, wherein the first beam splitter is the only beam splitter between the laser inlet and outlet.

While one of ordinary skill in the art could attempt to use Webster (U.S. Patent No. 8822875) to modify Nishino and teach the missing limitations, this combination still does not teach the interrogation beam passes through to the build area and the reference beam is reflected into the housing, and the combination does not properly teach wherein the first beam splitter is the only beam splitter between the laser inlet and outlet, because the claims have been modified from an inspection system for an additive manufacturing machine into an additive manufacturing system, therefore the laser is not a structural part of the invention and the limitations have patentable weight and do not simply need to fulfill and intended use limitation. Because there is no better teaching or combination in the art, the invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIEN J BERNARD/Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748